
	
		I
		112th CONGRESS
		2d Session
		H. R. 5821
		IN THE HOUSE OF REPRESENTATIVES
		
			May 17, 2012
			Mr. McDermott
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To provide for duty free treatment for certain United
		  States Government property returned to the United States.
	
	
		1.Duty free treatment for
			 certain United States Government property returned to the United
			 States
			(a)In
			 generalSubchapter I of chapter 98 of the Harmonized Tariff
			 Schedule of the United States is amended by inserting in numerical sequence the
			 following new heading:
				
					
						
							
								9801.00.11United States Government property, returned to the United
						States without having been advanced in value or improved in condition by any
						means while abroad, entered by the United States Government or a contractor to
						the United States Government, and certified by the importer as United States
						Government propertyFree
								
							
						
					.
			(b)Effective
			 DateThe amendment made by subsection (a) applies to goods
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
